Case 0:21-cr-60020-WPD Document 161 Entered on FLSD Docket 03/19/2021 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                   CASE NO. 21-60020-CR-DIMITROULEAS/SNOW


  UNITED STATES OF AMERICA

  vs.

  JONATHAN MARKOVICH,
  RICHARD WASERSTEIN,
  DANIEL MARKOVICH,
  CHRISTOPHER GARNTO,
  JOSE SANTEIRO,
  DREW LIEBERMAN,
  MARIO KUSTURA, and
  FRANK BOSCH, JR.,

              Defendants.
  ______________________________________/

  RICHARD WASERSTEIN’S REPLY IN SUPPORT OF HIS MOTION TO SEVER

        The Government’s rhetorical flourishes in its Response to Richard Waserstein’s

  Motion for Severance do not not cover up the significant legal flaws that pervade its

  argument. This Reply will address some of those flaws and demonstrate why the

  motion should be granted.

        1.     For starters, the Government greatly minimizes what it needs to prove

  in its money laundering case against Richard Waserstein: “To be convicted,

  [Waserstein] need not have ever set foot in Compass Detox or WAR or been involved

  in the treatment of patients. He simply needs to have been involved in laundering

  funds that were, in fact, fraud proceeds.” Response at 13. This statement underscores

  the Government’s misunderstanding of the law and destroys its premise that




                                    MARKUS/MOSS PLLC
Case 0:21-cr-60020-WPD Document 161 Entered on FLSD Docket 03/19/2021 Page 2 of 5




  Waserstein does not need the brothers’ testimony. It is not enough for the Government

  to simply show that the funds were proceeds of fraud. Instead, to obtain a conviction

  against Waserstein for 18 U.S.C. 1957(a), for example, the Government must prove

  beyond a reasonable doubt that Waserstein “knew that the property involved in the

  monetary transaction was obtained or derived from committing some crime.” See

  Eleventh Circuit Pattern Instruction O74.6 (emphasis added).

        According to the Indictment, the Markovich brothers “established, operated, and

  controlled Compass Detox and WAR.” Indictment at 14. Therefore, they are in the best

  position to explain Waserstein”s involvement in the business and whether he knew

  what was occurring there. They can testify whether he was a passive or active investor

  (he was passive). They can explain whether he participated in the day-to-day decision

  making (he did not). They can say whether he was present and saw what was

  happening at Compass and WAR (he did not). And they can discuss whether he was

  kept abreast of the operations and activities at Compass and WAR (he was not).

        2.     In a transparent attempt to misdirect the Court, the Government states

  that “Waserstein makes no mention of the roughly 200 former or current employees of

  those facilities who could presumably testify as to whether Waserstein participated in

  operations.” Response at 4. The Government's belief that non-management level

  employees could testify about Waserstein’s involvement is misplaced. Waserstein did

  not invest with these other employees or regularly engage with them. The Government

  alleges that Waserstein laundered funds for the Markovich brothers, not other

  employees. It is their testimony that is needed to explain that Waserstein had




                                     MARKUS/MOSS PLLC
                                           -2-
Case 0:21-cr-60020-WPD Document 161 Entered on FLSD Docket 03/19/2021 Page 3 of 5




  extremely limited knowledge and involvement with these facilities.

        3.     The Government claims that the Funt case “dooms [the] Motion” because

  the brothers “proposed testimony is conditioned upon (1) the Markovichs being tried

  first; and (2) the Markovichs being acquitted.” Response at 9. The Government’s

  reliance on Funt is misplaced. The motion for severance in Funt came during the

  seventh week of trial. And the proposed witness said he would only testify if the court

  severely limited potential cross-examination by the government. This idea of limiting

  cross-examination is what is meant by conditional offers to testify.

        The Markovich brothers have not conditioned their testimony with such a

  demand. Instead, they have said what every single defendant says in these severance

  motions – they will not testify if called in a joint trial because they would invoke their

  Fifth Amendment Privilege in order not to incriminate themselves. Instead, the

  Markovichs only could be subpoenaed to testify at a separate trial. That is the whole

  point of the severance – if they were called at a separate trial, then they would be

  available to testify as they would not be placing themselves in jeopardy by answering

  questions, especially on cross-examination by the Government. This is how every

  severance in these situations plays out. The Defendant gets severed because the

  co-defendant only could testify in a separate trial. See Kerri and Brian Kaley, 07-cr-

  80021-Gayles, Charles and Tamar Nissenbaum, 16-cr-20333-Cooke, United States v.

  DiBernardo, 880 F.2d 1216, 1226 (11th Cir. 1989); Byrd v. Wainwright, 428 F.2d 1017

  (5th Cir. 1970); United States v. Echeles, 352 F.2d 892 (7th Cir. 1965) (defendant must

  be given “opportunity” to put forth exculpatory testimony before the jury). And




                                      MARKUS/MOSS PLLC
                                             -3-
Case 0:21-cr-60020-WPD Document 161 Entered on FLSD Docket 03/19/2021 Page 4 of 5




  contrary to the Government’s claim, the Markovich brothers have not said that they

  would only testify if they were acquitted. Counsel plans on calling them as witnesses

  whether they are convicted or acquitted at their separate trial.

        4.     Realizing the weakness of its position, the Government resorts to veiled

  threats against the Markovichs and their sister. Response at 3 (“Moreover, D.

  Markovich is not currently charged with money laundering, and could still face

  criminal liability following an acquittal on all current charges.”). Response at 11 (“And

  the Markovichs may want to avoid testifying so they are not asked about other family

  members’ involvement with their business.”). The Government continues with these

  not-so-subtle threats: “Waserstein does not attempt to grapple with the fact that both

  Markovichs had other family members, including Waserstein’s spouse (Markovichs’

  sister), who were involved with Compass Detox but have not been charged.” Id. Such

  tactics are unbecoming of the Government and shows that it is fearful of the brothers’

  truthful testimony at Waserstein’s trial.

        5.     Understanding that the fact pattern here mirrors the Nissenbaum and

  Kaley cases from this District, the Government tries to distinguish them by saying that

  they involve a husband/wife relationship and not brothers-in-law. But the marital

  relationship is not what drives the decision to sever in these cases. It is the right to

  present defense witnesses, who are unavailable at a joint trial. Without the Markovich

  brothers, Waserstein will not be able to explain the circumstances of his investment

  in these companies or his limited involvement after the investment was made. The

  fact that these are family members helps, not hurts, his position as Nissenbaum and




                                      MARKUS/MOSS PLLC
                                              -4-
Case 0:21-cr-60020-WPD Document 161 Entered on FLSD Docket 03/19/2021 Page 5 of 5




  Kaley teach. There is not a husband/wife requirement under Rule 14 or Byrd v.

  Wainwright, 428 F.2d 1017 (5th Cir. 1970).

         6.    Finally, the Government cites to judicial economy but does not address

  the point in our initial motion of how a case with 8 defendants and multiple lawyers

  can be tried effectively during the pandemic. By necessity, this case should be broken

  up into smaller parts. This motion presents one way to accomplish a manageable

  pandemic trial.

                                                 Respectfully submitted,

                                                 MARKUS/MOSS PLLC
                                                 40 N.W. Third Street
                                                 Penthouse One
                                                 Miami, Florida 33128
                                                 Tel: (305) 379-6667
                                                 Fax: (305) 379-6668
                                                 markuslaw.com

                                                 By:    /s/ David Oscar Markus
                                                        DAVID OSCAR MARKUS
                                                        Florida Bar Number 119318
                                                        dmarkus@markuslaw.com

                                                        A. MARGOT MOSS
                                                        Florida Bar Number 091870
                                                        mmoss@markuslaw.com




                                     MARKUS/MOSS PLLC
                                           -5-
